award sanctions under NRAP 38 and "this court's inherent power for filing
                a frivolous, unauthorized appeal." 2
                            Appellants have submitted an "Opposition to Respondents'
                Motion to Dismiss and Request for Sanctions and Countermotion for
                Sanctions Against Respondents." 3 In that response, appellants indicate
                that the bankruptcy court "specifically entered an order allowing
                Appellants to retain Callister & Frizell for the purposes of taking an
                appeal," and that they had filed a motion to lift the bankruptcy stay for
                the purpose of pursuing an appeal; and therefore the filing of the notice of
                appeal was not improper. Accordingly, appellants request that sanctions
                be imposed against respondents for filing the "Motion to Dismiss and
                Requests for Sanctions [in] bad faith."



                      2 NRAP  38 provides that this court may impose sanctions if it
                determines that an appeal is frivolous, was taken or processed in a
                frivolous manner, was taken or processed solely for purposes of delay, or
                whenever the appellate processes of the court have otherwise been
                misused.

                      3 Cause appearing, we grant appellants' motion, and the errata
                thereto, for an extension of time to file the response to respondents'
                motion. See NRAP 27. Accordingly, the clerk shall file the "Opposition to
                Respondent's' Motion to Dismiss and Request for Sanctions and
                Countermotion for Sanctions Against Respondents," and "Appellants'
                Supplement to Their Opposition to Respondents' Motion to Dismiss and
                Request for Sanctions and Countermotion for Sanctions Against
                Respondents," which were provisionally received. The clerk shall also file
                the provisionally received "Respondents' Response to Appellants' Motion
                for Extension of Time to File a Response to Respondent's' Motion to
                Dismiss and Request for Sanctions," and respondents' response to
                appellants' supplement to their opposition to respondents' motion to
                dismiss. We have considered the arguments of the parties' in all of these
                documents in the resolution of this matter.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                                 Finally, appellants have submitted a "Notice of Limited Non-
                  Opposition to Respondents' Motion to Dismiss." 4 In that filing, appellants
                  inform this court that the bankruptcy court denied their motion for relief
                  from the bankruptcy stay. In light of that denial, appellants indicate that
                  they "now do not oppose Respondents' motion to dismiss." Appellants still
                  oppose, however, respondents' request for sanctions for the filing of the
                  appeal.
                                 Cause appearing, we grant respondents' motion in part and
                  dismiss this appea1. 5 We do not, however, believe that sanctions are
                  appropriate in these circumstances for either party. That is, it does not
                  appear that the appeal was taken improperly, 6 nor does it appear that
                  respondents filed the motion to dismiss in "bad faith." Accordingly, we
                  deny respondents' and appellants' requests for sanctions.
                                 It is so ORDERED.




                        4 The   clerk shall file that provisionally received document.

                        5 This dismissal is without prejudice to the parties' right to file a
                  motion to reinstate this upon conclusion of the bankruptcy proceedings.
                  Any such motion to reinstate the appeal must be filed within 60 days of
                  any order lifting the stay or concluding bankruptcy proceedings.

                        6 We  also note that it appears that the more appropriate forum to
                  raise any issues regarding alleged violations of the bankruptcy stay would
                  be the bankruptcy court in which the matter is pending.

SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A 40444
                cc: Hon. Mark R. Denton, District Judge
                     Ara H. Shirinian, Settlement Judge
                     Callister & Frizell
                     Lewis Roca Rothgerber LLP/Reno
                     Korshak Kracoff Kong Sugano
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 4
(D) I947A